Citation Nr: 0400003	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  96-27 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for an eye disability.

2.	Entitlement to an increased rating for allergic 
rhinitis.

3.	Entitlement to an increased rating for seborrheic 
dermatitis of the face.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On April 22, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the veteran to identify all VA and non-VA 
health care providers that have treated the 
veteran for eye disability, allergic rhinitis or 
for seborrheic dermatitis during the period of 
August 1991 to the present.  Obtain records from 
each health care provider the veteran 
identifies.

2.	After completing the development sought above, 
please make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the following examination:  an ophthmalogic 
examination.  The purpose of the examination is 
to obtain medical opinion evidence concerning 
the nature and etiology of the veteran's eye 
disorder(s).  Send the claims folder to the 
examiner for review.  All indicated studies 
should be performed, and all findings should be 
reported in detail.  If the examination results 
in clinical diagnoses of any disorders 
associated with either the veteran's claimed 
right or left eye disabilities, the examiner 
should provide an opinion, with respect to each 
such diagnosed eye disorder, as to whether the 
eye disability is etiologically related to 
service.  If a diagnosis of a right or left eye 
disorder can not be rendered, the examiner 
should nevertheless identify all signs and 
symptoms of any currently present right or left 
eye disorder, and include a discussion 
concerning the duration of the disorder(s).  The 
rationale for all opinions expressed should also 
be provided.

3.	After completing the development sought in 
paragraph 1 above, please also make arrangements 
with the appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a dermatologic examination.  The 
purpose of the examination is to obtain medical 
opinion evidence concerning the nature and 
severity of the veteran's skin disorder.  Send 
the claims folder to the examiner for review.  
Inform the examiner that all indicated studies 
should be performed, and that all findings 
should be reported in detail.  The examiner 
should identify all areas affected by the 
veteran's seborrheic dermatitis, and report 
findings with respect to each of the following 
factors:  A. the degree of any exfoliation, 
exudation, ulceration, itching or disfigurement; 
B. the percentage of entire body, and also of 
exposed areas, affected; C. whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, for how 
long a duration in a 12-month period, and 
whether the therapy is intermittent or constant; 
D. whether any area on the head, face or neck 
affected by the skin condition is indurated, 
inflexible, abnormal in texture, or hypo- or 
hyper-pigmented, and if so, what is the area (in 
square inches or centimeters) involved for that 
characteristic; E. whether there is gross 
distortion or asymmetry of any feature or paired 
set of features from the skin condition.  The 
physician should also provide an opinion 
concerning the impact of the veteran's skin 
disability on his ability to work.

4.	After completing the development sought in 
paragraph 1 above, please also make arrangements 
with the appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an ear, nose and throat 
examination.  The purpose of the examination is 
to obtain medical evidence concerning the nature 
and severity of the veteran's allergic rhinitis.  
Send the claims folder to the examiner for 
review.  Inform the examiner that all indicated 
studies, including X-ray studies, should be 
performed, and all findings should be reported 
in detail.  The examiner should report findings 
with respect to each of the following factors:  
A. the presence of any atrophy of the intranasal 
structure; B. the presence and degree of any 
secretion, crusting or ozena; C. whether anosmia 
is present; D. whether polyps are present; E. 
the percentage of obstruction in each nasal 
passage.  The physician should also provide an 
opinion concerning the impact of the veteran's 
allergic rhinitis on his ability to work.

5.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





